DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on November 30, 2021. Claims 1-22 are pending with claims 6-10, and 16-20 being withdrawn. The indefiniteness rejection of claim 5 is withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. Applicant argues that Ashely does not disclose one or more retainers disposed… to restrict circumferential movement of the plurality of stator vanes relative to the stator shroud. As set forth in MPEP 2114(I), if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). In this case, the rejection (see page 4) described that the one or more retainers (14) secures the vane with a connection of slot (22) fitting with slot (30) and engages the stator vane via head portion (16). Furthermore, the rejection sets forth that the retainer limits movement in the circumferential direction in conjunction with damping material (12). Applicant has argued that the prior art does not possess the .
Firstly, the retainers (14) decreases a gap in between the stator vane and shroud restricting circumferential movement (Fig. 3). Note that the broadest reasonable interpretation of “to restrict circumferential movement of the plurality of stator vanes relative to the stator shroud” includes a retainer which decreases a gap in between the vane and the shroud. In an embodiment of the present invention the retainer (112, Fig. 8) includes clip legs (114) which contacts one or both of the stator vane and inner shroud (par. 49). Additionally, note that the present invention describes that the retainer 112 “decreases a gap between the stator vane 86 and the inner shroud 82 at the opening 94 thereby restricting circumferential motion of the stator vane”. Ashley also decreases a gap in between the stator vane 2 and inner shroud 4 at recesses 24, 26. Secondly, the Examiner notes that that the chordwise direction is partly in the circumferential direction (see Figs. 2-3), and the notched connection preventing movement in the chordwise direction also partially restricts movement in the circumferential direction. Additionally, note that the stagger angle can be varied based on the slot orientation (Ashley Col. 4, lines 43-54), and that higher stagger angles would result in the chordwise direction being oriented more in the circumferential direction. Accordingly, since the notched connection extends prevents movement in a chordwise direction that is partly circumferential, the circumferential movement is restricted. Thirdly, the Examiner notes that the notched connection (in between slots 22, 30) restricts circumferential movement between the vane and stator shroud based on the contact in between the notch (30) and bridge element (20). More specifically, sides (one of them labeled I, below) of the bridge 20 would engage sides (labeled II) of the notch (30).

    PNG
    media_image1.png
    279
    376
    media_image1.png
    Greyscale

Annotated Figs. 6, 8 showing a connection between bridge 20 and notch 30
With increasing movement in either circumferential direction, there would be friction resistance to increased movement (on surfaces I and II inclined to the circumferential direction) and the viscoelastic material 12 between legs 18 and the outer surface of the vane 2 further restrains the movement by providing a restoring force. Clearly movement in the circumferential direction is restricted by this interlocking arrangement of slots 22 and 30. Accordingly, for the above reasons, the Examiner maintains that the one or more retainers (14) restrict circumferential movement of the plurality of stator vanes (2) relative to the stator shroud (4).

Claim Objections
Claim 5 is objected to because of the following informalities:  “the one or more retainers is two retainers are installed” is grammatically incorrect. It appears that “are” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashley (US Patent 7,311,495).
In regards to claim 1, Ashley discloses a stator vane assembly of a gas turbine engine, comprising: 
a stator shroud (4) having a plurality of shroud openings (8) formed therein, the stator shroud defining a flowpath surface; 
a plurality of stator vanes (2), one stator vane of the plurality of stator vanes installed in each shroud opening of the stator shroud; 
a volume of potting material (12) disposed in the plurality of shroud openings to retain the stator vanes thereat; and 
one or more retainers (14) disposed at a back surface of the stator shroud opposite the flowpath surface to restrict circumferential movement of the plurality of stator vanes relative to the stator shroud (because (1) the retainer 14 decreases the gap in between shroud 4 and the vane 2 as shown in Fig. 3, (2) the notched connection between slot 22 and slot 30 prevents movement in the chordwise direction which is partially oriented in the circumferential direction, and/or (3) the sides of bridge 20 of the retainer 14 frictionally contacts the surfaces of the notch 30 of the vane 2 as the vane moves circumferentially in either direction with the elastomeric material 12 between the vane 2 and retainer legs providing increasing resistance to movement).
In regards to claim 2, Ashley discloses a retainer (14) of the one or more retainers includes one or more retainer legs (18) extending through a shroud opening of the plurality of shroud openings between a stator vane and the stator shroud (Fig. 3).
In regards to claim 3, Ashley discloses a recess (see recess, Col. 3, lines 47-61) formed in the flowpath surface of the stator shroud to receive a retainer leg of the one or more retainer legs (Fig. 3).

Under alternative interpretation, the one or more retainers of claim 1 and 2 corresponds projections 18 with a retainer (singe instance of 18) of the one or more retainer includes one retainer leg extending through a shroud opening of the plurality of shroud openings between a stator vane and the stator shroud (Fig. 3).
In regards to claim 5, Ashely (under the above alternative interpretation) discloses the one or more retainers (18) is two retainers (see pair of projections 18) are installed at a stator vane (2) of the plurality of stator vanes. 
In regards to claim 11, Ashley discloses a gas turbine engine (title, Col. 1 line 11-21), comprising: 
a combustor (not shown); 
a turbine (Col. 1, line 13) in flow communication with the combustor; and 
a stator assembly, including: 
a stator shroud (4) having a plurality of shroud openings formed therein, the stator shroud defining a flowpath surface; 
a plurality of stator vanes (2), one stator vane of the plurality of stator vanes installed in each shroud opening of the stator shroud; 
a volume of potting material (12) disposed in the plurality of shroud openings to retain the stator vanes thereat; and 
one or more retainers (14) disposed at a back surface of the stator shroud opposite the flowpath surface to restrict circumferential movement of the plurality of stator vanes relative to the stator shroud (because (1) the retainer 14 decreases the gap in between shroud 4 and the vane 2 as shown in Fig. 3, (2) the notched connection between slot 22 and slot 30 prevents movement in the chordwise direction which is partially oriented in the circumferential direction, and/or (3) the sides of bridge 20 of the retainer 14 frictionally contacts the surfaces of the notch 30 of the vane 2 as the vane moves 
In regards to claim 12, Ashley discloses a retainer of the one or more retainers includes one or more retainer legs (18) extending through a shroud opening of the plurality of shroud openings between a stator vane and the stator shroud (Fig. 3).
In regards to claim 13, Ashley discloses a recess (see recess, Col. 3, lines 47-61) formed in the flowpath surface of the stator shroud to receive a retainer leg of the one or more retainer legs (Fig. 3).
In regards to claim 14, Ashley discloses the one or more retainer legs (18) contact the stator shroud at the shroud opening (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US Patent 7,311,495) in view of Barainca (US 2018/0340449).
Ashley discloses all of the claimed element as set forth in the rejection of claim 1, except the one or more retainers are formed from a plastic material.
Barainca discloses one or more retainers (72) are formed from a plastic material (par. 49).
Ashley discloses the one or more retainers, however do not disclose the specific material of the one or more retainers. Barainca, which is also directed to a stator assembly with a retainer which limits movement of the stator, discloses the retainer made of plastic which is lightweight, easily to mold into various shapes and resistant to corrosion. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stator assembly of Ashley by .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US Patent 7,311,495) in view of Weiss (US Patent 5,765,993).
Ashley discloses all of the claimed element as set forth in the rejection of claim 2, except the one or more retainer legs are rectangular.
Weiss discloses retainers (44) with legs (47) being rectangular (Figs. 8-9).
Ashley discloses the one or more retainers, however do not disclose the legs are rectangular. Weiss, which is also directed to a stator assembly with a retainer, discloses the retainer with legs that are rectangular which enables the retainer legs to be manufactured using a U-shaped metal bracket which is strong, and easy to manufacture. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stator assembly of Ashley by providing the one or more retainer legs are rectangular, as taught by Weiss to utilize a component which is strong, and easy to manufacture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/7/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/13/2022